t cc no united_states tax_court william b meyer petitioner v commissioner of internal revenue respondent diane s meyer petitioner v commissioner of internal revenue respondent docket nos 2263-00l 5001-00l filed date r issued final notices of intent to levy to ps the notices requested payment of frivolous_return penalties imposed under sec_6702 i r c for the taxable years and ps requested an appeals_office hearing pursuant to sec_6330 i r c on date prior to conducting an appeals_office hearing r issued determination letters to ps stating that r would proceed with collection on date the court received and filed petitions for review of r's determination letters that ps had mailed to the court on date r filed motions to dismiss the petitions for lack of jurisdiction on the grounds the petitions were not filed within the 30-day period prescribed in sec_6330 i r c and consistent with 114_tc_171 ' these cases are consolidated solely for the purpose of disposing of the pending jurisdictional motions -- - the court lacks jurisdiction to review the disputed determination letters because the court lacks jurisdiction over the underlying taxes frivolous_return penalty under sec_6702 ps filed oppositions to r's motions asserting that the cases should be dismissed on the ground that the determination letters are invalid held r's motions to dismiss will be denied held further these cases will be dismissed on the ground that the determination letters are invalid william b meyer and diane s meyer pro_se katrine shelton and richard goldman for respondent opinion dawson judge these cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge these cases are before the court on respondent's motions to dismiss for lack of jurisdiction as supplemented as discussed in detail below we will dismiss these cases for lack of jurisdiction on the ground that respondent's notices of determination concerning collection action are invalid unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure background on date respondent issued a collection letter to william b and diane s meyer petitioners requesting that they pay frivolous_return penalties under sec_6702 in the amount of dollar_figure for each of the taxable years and on date respondent issued to petitioners separate final notices of intent to levy for the years and petitioners timely requested a hearing with the internal_revenue_service office of appeals appeals_office pursuant to sec_6330 however the appeals officer assigned to petitioners’ case did not offer or schedule a hearing because his communications with petitioners led him to believe that they were challenging respondent's collection efforts solely on constitutional grounds on date the appeals_office issued to petitioners separate notices of determination concerning collection action s under sec_6320 and or determination letters stating that all applicable laws and administrative procedures had been met and that respondent would proceed with collection against them for and on or about date petitioners wrote to the appeals_office to complain that they had not received a hearing prior to the issuance of the above-described determination letters on date appeals officer tony aguiar wrote - to petitioners and informed them that he had scheduled a collection conference for date his letter further stated that the conference would not extend the period during which petitioners were required to file a petition for review with the tax_court regarding the determination letters dated date on date petitioners filed with the court separate petitions for review of respondent's determinations to proceed with collection the petitions arrived at the court ina single envelope bearing a u s postal service postmark date of date at the time the petitions were filed petitioners resided at las vegas nevada in response to the petitions respondent filed motions to dismiss for lack of jurisdiction on the alternative grounds the petitions were not filed within the 30-day period prescribed in sec_6330 a and because the court generally lacks jurisdiction over the frivolous_return penalty imposed under sec_6702 sec_6330 bars the court from reviewing respondent's determination to collect such penalties petitioners filed responses in opposition to respondent's motions to dismiss they assert that the determination letters are invalid inasmuch as the appeals_office issued the letters without first conducting a hearing as mandated under sec_6330 petitioners’ responses are tantamount to and will be - - treated as motions to dismiss for lack of jurisdiction on the ground that the determination letters are invalid respondent subsequently supplemented his motions to dismiss as directed by the court by providing the court with postal service form_3877 confirming that the appeals_office mailed the disputed determination letters to petitioners on date these cases were called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and argued in support of respondent's motions to dismiss as supplemented although petitioners did not appear at the hearing they did file rule c statements with the court discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 88_tc_1175 85_tc_527 these cases are before the court pursuant to the collection review procedures set forth in sec_6330 before sec_6330 was enacted under the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 and is effective with respect to collection actions initiated more than days after date ie date see rra publaw_105_206 d 112_stat_750 - - proceeding with our analysis we will briefly review the applicable statutory provisions sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer's property sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy ona taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied given an opportunity for judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 b provides that the notice required under this section must include the right of the taxpayer to request a hearing sec_6330 provides sec_6330 right to fair hearing ---- in general -if the person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals - sec_6330 prescribes the matters that may be raised by a taxpayer at an appeals_office hearing in sum sec_6330 c provides that a taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing if the taxpayer did not receive a notice_of_deficiency for the taxes in guestion or did not otherwise have an opportunity to dispute such tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the commissioner's administrative determination in pertinent part as follows sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court sec_6330 imposes certain procedural prerequisites on judicial review of collection matters much like the court's - - deficiency jurisdiction the court's jurisdiction under sec_6330 is dependent upon a valid determination_letter anda timely filed petition for review see rule b like a notice_of_deficiency under sec_6213 an appeals_office determination_letter is a taxpayer's ticket to the tax_court see 114_tc_492 see also 81_tc_65 see also 113_tc_132 moreover a petition for review under sec_6330 must be filed with the appropriate court within days of the mailing of the determination_letter see mccune v commissioner t c __ in addition to timely filing_requirements sec_6330 d limits the tax court's jurisdiction to the review of collection actions in which the underlying tax is of a type over which the court normally has jurisdiction see van es v commissioner t c _ dismissing a petition for review of a collection action pertaining to the frivolous_return penalty 114_tc_171 dismissing a petition for review of a collection action pertaining to trust_fund_taxes as indicated respondent moves to dismiss on the alternative grounds the petitions were not filed within the 30-day filing period prescribed in sec_6330 a and the underlying liabilities frivolous_return penalties are not matters over which the court normally has jurisdiction - petitioners do not dispute either point however they contend that the cases should be dismissed on a third ground ie that the determination letters are invalid there is no dispute that the court lacks jurisdiction in these cases because the basis for dismissal may affect whether respondent may proceed with collection we are obliged to determine the proper ground for dismissal assuming that respondent failed to issue valid determination letters we will dismiss the cases on that basis rather than on either of the alternative grounds upon which respondent's motions are based see eg 92_tc_729 affd by unpublished opinion 935_f2d_1282 3d cir the court has not previously considered the elements necessary for a valid determination_letter under sec_6330 suffice it to say sec_6330 contemplates that an appeals_office hearing if duly requested by the taxpayer must precede the issuance of a determination_letter see offiler v commissioner supra sec_6330 plainly states that if a taxpayer requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals in katz v commissioner t c __ slip op pincite we recently held that the commissioner had complied with the hearing requirement under sec_6330 by offering the -- - taxpayer a hearing at the appeals_office located nearest the taxpayer's residence we further concluded that where the taxpayer had declined to attend the scheduled hearing on the ground that the location of the appeals_office would impose an undue burden on his witnesses the taxpayer nevertheless received an acceptable appeals_office hearing by way of a telephone conference with the appeals officer see id at __ slip op pincite see davis v commissioner supra an appeals_office hearing does not include the right to subpoena or examine witnesses the record in this case shows that the appeals_office did not provide petitioners with an opportunity for a hearing either in person or by telephone prior to issuing the disputed determination letters consistent with the plain language of sec_6330 we conclude that the disputed determination letters are invalid the appeals officer's attempt to invest the determination letters with legitimacy by scheduling a conference with petitioners after the issuance of the determination letters was too late in light of the clear mandate of sec_6330 accordingly we shall deny respondent's motions to dismiss for lack jurisdiction as supplemented and we shall dismiss these cases on the ground that the determination letters are invalid to reflect the foregoing appropriate orders of dismissal will be entered
